Exhibit 10.01

 

EXECUTION COPY

 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into effective as of December 23rd, 2010] (the “Effective Date”), by and
between Entercom Communications Corp., a Pennsylvania corporation (“Employer” or
the “Company”), and David J. Field (“Executive”).

 

RECITALS

 

A.            Prior to the Effective Date, Executive has rendered services to
Employer in the position of President and Chief Executive Officer upon and
subject to the terms, condition and other provisions of that certain Amended and
Restated Employment Agreement between Executive and Employer dated as of July 1,
2007, as amended (the “Prior Agreement”).

 

B.            Effective as of the Effective Date, Employer desires to continue
to retain the services of Executive upon and subject to the terms, conditions
and other provisions set forth herein.

 

C.            Executive desires to continue to render services to Employer upon
and subject to the terms, conditions and other provisions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereby agree as follows:

 

1.             Employment. Upon and subject to the terms, conditions and other
provisions of this Agreement, Employer shall continue to employ Executive, and
Executive hereby accepts such continued employment and agrees to exercise and
perform faithfully, exclusively and to the best of his ability on behalf of
Employer during the Employment Term (as defined herein), the duties and
responsibilities of President and Chief Executive Officer of Employer, with the
general powers and duties of management usually vested in said office.

 

2.             Executive’s Services and Duties.

 

2.1           During the Employment Term, Executive shall:

 

2.1.1        Observe and conform to the policies and directions promulgated from
time to time by Employer’s Board of Directors (the “Board”);

 

2.1.2        Use all reasonable efforts to serve Employer faithfully, diligently
and competently and to the best of his ability; and

 

2.1.3        Devote his full business time, energy, ability, attention and skill
to his employment hereunder.

 

2.2           The services to be performed by Executive hereunder may be changed
or adjusted from time to time at the reasonable discretion of the Board.

 

2.3           Except with the prior written approval of the Board, Executive
during the Employment Term will not (i) accept any other employment with a third
party, (ii) serve on the board of directors or similar body of any other
business entity in any way directly or indirectly competitive with the business
of the Company or (iii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary

 

--------------------------------------------------------------------------------


 

advantage) that is or may be competitive with, or that might place him in a
competing position to or otherwise conflict with, that of Employer or any of its
subsidiaries, affiliates or divisions.

 

3.             Term. Unless terminated earlier as provided in this Agreement,
the term of this Agreement shall commence on the Effective Date and shall
terminate and expire on the third anniversary thereof (the “Employment Term”).
The Employment Term shall automatically renew for an additional twelve (12)
months from year to year thereafter, unless either party gives at least one
hundred twenty (120) days prior written notice of its election to either
terminate or to renegotiate the terms of this Agreement at the end of the
original or any then current renewal term.

 

4.             Compensation and Other Benefits. As compensation in full for the
services to be rendered by Executive hereunder, during the Employment Term,
Employer shall pay, and Executive shall be entitled to receive, the following
compensation and benefits, which compensation and benefits shall be subject to
all appropriate federal, state and local withholding taxes:

 

4.1           An annual salary in the amount of seven hundred ninety thousand
seven hundred twenty three dollars ($791,723) to be paid consistent with the
standard payroll practices of Employer in place from time-to-time (the “Base
Compensation”). Beginning July 1, 2011, and each July 1 thereafter during the
Employment Term, Executive’s Base Compensation shall be automatically increased
by three (3) percent.

 

4.2           Executive shall have the opportunity to earn an annual performance
bonus (the “Annual Bonus”) to be determined by the Compensation Committee of the
Board (the “Compensation Committee”) to be based on criteria to be established
by the Compensation Committee in its discretion. For any fiscal year of the
Company, Executive’s target bonus amount under this Section 4.2 shall be one
hundred fifty percent (150%) of the Base Compensation for each such fiscal year;
provided, however, that the Compensation Committee shall determine the actual
bonus amount to be paid for each such fiscal year based on the Company’s and
Executive’s performance. Such Annual Bonus shall be payable as soon as
reasonably practicable following, and in no event later than two and one-half (2
½) months following, the end of the fiscal year for which such Annual Bonus is
earned.

 

4.3           The Board or the Compensation Committee shall review Executive’s
Base Compensation and Annual Bonus target on at least an annual basis for the
purpose of determining whether an increase in Executive’s Base Compensation
and/or Annual Bonus is appropriate; provided, however, that any such increase to
Base Compensation shall be in addition to any increase in Executive’s Base
Compensation required under the second sentence of Section 4.1.

 

4.4           Executive shall be entitled to participate in or receive health,
disability and life insurance, vacation and similar or other fringe benefits as
Employer provides from time-to-time to its most senior executive officers.
Nothing in this Section 4.4 , however, is intended, or shall be construed to
require Employer to institute or continue any, or any particular, plan or
benefits other than insurance benefits which Executive may at his cost continue
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). In addition, Executive shall be entitled to use the aircraft
that the Company owns or leases from time to time (including time-shares) for
personal travel use for himself and his family and other personal and business
associates, provided that Executive reimburses the Company for the incremental
usage fees, fuel charges and in-flight expenses incurred by the Company in
connection with any non-business use (but without any allocation of overhead,
capital or maintenance charges related thereto).

 

4.5           In accordance with the Prior Agreement, Executive was previously
granted stock options to purchase 400,000 shares of common stock of the Company
pursuant to the Entercom Equity Compensation Plan. Such stock options are
subject to the terms and conditions set forth in the applicable grant
instrument.

 

4.6           Executive shall be granted the following restricted stock unit
awards:

 

4.6.1        As soon as reasonably practicable following the Effective Date, the
Board or the Compensation Committee shall grant Executive 225,000 restricted
stock units pursuant to the Entercom

 

2

--------------------------------------------------------------------------------


 

Equity Compensation Plan. Provided that the Executive remains continuously
employed in active service by the Company from the date of grant through the
applicable vesting date (but subject in all cases to Section 10), the grant of
restricted stock units pursuant to this Section 4.6.1 shall vest as described
below.

 

(a)           Upon the achievement of one or more of the applicable performance
targets set forth below as of any date after the Effective Date and on or prior
to December 15, 2012, a percentage of the restricted stock units shall become
vested equal to the highest corresponding percentage in the schedule set forth
below as of December 15, 2012.

 

(b)           Upon the achievement of one or more of the applicable performance
targets set forth below as of any date after December 15, 2012 and prior to the
expiration of the initial Employment Term (determined without regard to any
renewal of such term), a percentage of the restricted stock units shall (to the
extent not already vested pursuant to Section 4.6.1(a)) become vested equal to
the highest corresponding percentage in the schedule set forth below as of the
date such performance target is attained from time to time during the eligible
vesting period.

 

(c)           The shares underlying any portion of the restricted stock units to
become so vested shall be delivered to Executive within 10 days of the
applicable vesting date.  Any portion of the restricted stock units that have
not vested pursuant to this Section 4.6.1 prior to the expiration of the initial
Employment Term (determined without regard to any renewal of such term) or
pursuant to Section 10 shall terminate unvested.

 

(d)           The performance targets for these restricted stock units shall be,
as of any date: (i) the share price that would result in a Compound Annual
Growth Rate (“CAGR”) of the Total Shareholder Return over the three-year initial
term of this Agreement (“Three Year CAGR”) equal to the 8%, 12% and 16% targets
set forth in the table below, less (ii)  the value of any dividends paid on each
share of common stock during the period commencing on the Effective Date and
through such date.

 

 

 

Percentage of Restricted Stock Units to Vest Upon

 

Three Year CAGR Total Shareholder Return

 

Attainment of Performance Target

 

8%

 

33-1/3%

 

12%

 

33-1/3%

 

16%

 

33-1/3%

 

 

(e)           For purposes of this Agreement, Total Shareholder Return shall
mean: (A) (i) the average closing price over any consecutive 60 trading day
period of a share of the Company’s common stock minus (ii) the average closing
price of a share of the Company’s common stock for the consecutive 60 trading
day period ending on the Effective Date (the “Base Price”), divided by (B) the
Base Price (in each case, with such adjustments as are necessary, in the
judgment of the Board and/or the compensation committee to equitably calculate
Total Shareholder Return in light of any stock splits, reverse stock splits,
stock dividends, dividends in kind, significant asset sales and other
extraordinary transactions or other changes in the capital structure of the
Company).  All closing prices shall be the New York Stock Exchange closing price
on the date in question.  All determinations with respect to Total Shareholder
Return shall be made by the Board or the Compensation Committee in their sole
discretion, but acting in good faith and the applicable performance targets
shall not be achieved and the shares shall not vest until the Compensation
Committee certifies that such performance targets have been met (which the
Compensation Committee agrees to act promptly and in good faith in so doing).  .

 

(f)            No grant of restricted stock units pursuant to this Section 4.6.1
shall vest if applicable performance targets are not met prior to the expiration
of the initial Employment Term (determined without regard to any renewal of such
term).

 

4.6.2        As soon as reasonably practicable following the Effective Date, the
Board or the Compensation Committee shall grant Executive 450,000 restricted
stock units pursuant to the Entercom Equity Compensation Plan. Provided that the
Executive remains continuously employed in active service by the Company from
the date of grant through such date, 50% of the restricted stock units shall
vest on the date that is two

 

3

--------------------------------------------------------------------------------


 

(2) years from the Effective Date, 25% of the restricted stock units shall vest
on the date that is three (3) years from the Effective Date and 25% of the
restricted stock units shall vest on the date that is four (4) years from the
Effective Date.  The restricted stock units shall contain such other reasonable
terms (consistent with the Company’s customary form of restricted stock unit
agreement and not inconsistent with this Agreement) as the Board and/or the
Compensation Committee determine.

 

4.6.3        Notwithstanding anything herein to the contrary, the restricted
stock unit grants described in Sections 4.6.1 and 4.6.2 above shall be subject
to approval by the shareholders of the Company at the 2011 annual shareholders
meeting of at least a 950,000 share increase in the number of restricted stock
units or shares of restricted stock that can be granted under the Entercom
Equity Compensation Plan.  If such shareholder approval is not obtained the
restricted stock unit grants described in Sections 4.6.1 and 4.6.2 above shall
not vest and shall be forfeited (but the Board shall, in good faith, use its
best efforts to arrange for an alternative compensation arrangement for
Executive in light of the loss of such restricted stock unit grant).

 

4.7           During the Employment Term, Executive shall either be provided
with a Company-owned automobile for his business and personal use or be provided
with a monthly automobile allowance of $1,200.

 

5.             Certain Business Expenses. Employer shall reimburse Executive for
business expenses (a) which are reasonable and necessary for Executive to
perform and were incurred by Executive in the course of the performance of his
duties pursuant to this Agreement and in accordance with Employer’s general
policies and (b) for which Executive has submitted vouchers and completed an
expense report in the form required by Employer as consistent with Employer’s
policies in place from time to time. The reimbursement of any business expense
shall be made no later than December 31 of the year following the year in which
the expense was incurred.  The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year.

 

6.             Confidential Information.

 

6.1           Executive acknowledges that, because of his employment hereunder,
he will be in a confidential relationship with Employer and will have access to
confidential information and trade secrets of Employer and the subsidiaries,
affiliates and divisions thereof. Executive acknowledges and agrees that the
following constitutes confidential and/or trade secret information belonging
exclusively to Employer (collectively, “Confidential Information”):

 

(a)           all information related to customers including, without
limitation, customer lists, the identities of existing, past or prospective
customers, prices charged or proposed to be charged to customers, customer
contacts, special customer requirements and all related information;

 

(b)           all marketing plans, materials and techniques;

 

(c)           all methods of business operation and related procedures of
Employer; and

 

(d)           all patterns, devices, compilations of information, copyrightable
material and technical information, if any, in each case which relates in any
way to the business of Employer or any subsidiary, affiliate or division
thereof.

 

6.2           Executive agrees that:

 

6.2.1        Except in the limited performance of his duties under this
Agreement, Executive shall not use for his own benefit or disclose to any third
party Confidential Information acquired by reason of his employment under this
Agreement or his former status as an officer and shareholder of Employer,
including, but not limited to, Confidential Information belonging or relating to
Employer or its subsidiaries, affiliates, divisions or customers;

 

4

--------------------------------------------------------------------------------


 

6.2.2        Executive shall not induce or persuade other employees of Employer
or former or current employees of Employer or any subsidiary, affiliate or
division thereof, to join him in any activity prohibited by this Section 6;

 

6.2.3        For the twelve (12) month period following any termination of
Executive’s employment with the Company, Executive shall not, without the
express prior written permission of the Company, employ, offer to employ,
counsel a third party to employ, or participate in any manner in the
recommendation, recruitment or solicitation of the employment of any person who
was an employee of the Company on the date of the termination of Executive’s
employment or at any time within the ninety (90) days prior thereto. In the
event that any such person shall be employed in a position under Executive’s
direct supervision within such twelve (12) month period without the Company’s
express prior written permission, it shall be conclusively presumed that this
restriction has been violated.

 

6.2.4        So long as Executive is employed by the Company and for a period of
twelve (12) months thereafter Executive shall not directly or indirectly,
provide any service either as an employee, employer, consultant, contractor,
agent, principal, partner, substantial stockholder, corporate officer or
director of or for a company or enterprise which competes in any material manner
with the then present or Planned Business Activities (as defined below) of the
Company, including without limitation, audio programming, production,
engineering, promotion or broadcasting regardless of the method of its delivery,
which methods include, without limitation, AM, FM, satellite, PCS,
cable, Internet, or any other means. For purpose of the foregoing “Planned
Business Activities” shall mean a business initiative materially discussed by
the Board or which is currently under consideration by the Board or which has
been approved by the Board.

 

6.2.5        This Section 6 shall survive termination of this Agreement.

 

7.             Employer Property .

 

7.1           Any patents, inventions, discoveries, applications or processes,
software and computer programs devised, planned, applied, created, discovered or
invented by Executive in the course of his employment under this Agreement and
which pertain to any aspect of the business of Employer or its subsidiaries,
affiliates, divisions or customers, shall be the sole and absolute property of
Employer and Executive shall make prompt report thereof to Employer and promptly
execute any and all documents reasonably requested to assure Employer the full
and complete ownership thereof.

 

7.2           All records, files, lists, drawings, documents, equipment and
similar items relating to Employer’s business which Executive shall prepare or
receive from Employer shall remain Employer’s sole and exclusive property. Upon
termination of this Agreement, Executive shall return promptly to Employer all
property of Employer in his possession and Executive represents that he will not
copy, or cause to be copied, printed, summarized or compiled, any software,
documents or other materials originating with and/or belonging to Employer.
Executive further represents that he will not retain in his possession any such
software, documents or other materials in machine or human readable forms. The
requirements of this Section 7.2  shall not be applicable to Executive’s
“rolodex” and other similar list of personal business associates and contacts at
the time of termination that is not part of the Employer’s books and records
(collectively, “Executive Property”).

 

7.3           This Section 7 shall survive termination of this Agreement.

 

8.             Executive Representations and Warranties. Executive warrants and
represents to and covenants with Employer as follows:

 

8.1           No Conflict. The execution, delivery and performance of this
Agreement by Executive does not conflict with or violate any provision of or
constitute a default under any agreement, judgment, award or decree to which
Executive is a party or by which Executive is bound. No consent of any third
party is necessary for Executive to enter into this Agreement and comply fully
with his obligations hereunder. Executive is not party to or bound by any other
employment agreement, non-compete agreement, confidentiality agreement or
similar agreement.

 

5

--------------------------------------------------------------------------------


 

8.2           Enforceable Agreement. This Agreement is the valid enforceable
agreement of Executive, enforceable against him in accordance with its terms.

 

9.             Termination. Executive’s employment hereunder may be terminated
by the Board under the following circumstances:

 

9.1           Death. Executive’s employment hereunder shall terminate
automatically upon his death.

 

9.2           Disability. This Agreement shall terminate on Executive’s physical
or mental disability or infirmity which, in the opinion of a competent physician
mutually selected in advance of such disability or infirmity by Executive and
the Compensation Committee, renders Executive unable to perform his duties under
this Agreement for more than one hundred twenty (120) days during any one
hundred eighty (180)-day period (“Disability”).

 

9.3           Cause. The Board may terminate Executive’s employment hereunder
for “Cause” in the event of any one or more of the following (each as determined
by the Board in its sole discretion), provided that with respect to clause
(ii) below the Company provides written notice to Executive upon the occurrence
of any such event, following which Executive fails to cure such event within
thirty (30) days: (i) Executive has engaged in fraud, embezzlement, theft,
commission of a felony or proven dishonesty in the course of his employment or
service, (ii) Executive has breached any material provision of his employment or
service contract with the Company, including, without limitation, any covenant
against competition and/or raiding of the Company’s employees, non-employee
directors or key advisors, or (iii) Executive has disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information,.

 

9.4           Good Reason. Executive may terminate this Agreement for “Good
Reason” upon written notice to the Employer within thirty (30) days of the
occurrence of any of the events set forth in Section 9.4(a) or (b) as
constituting “Good Reason,” in which case the Board shall be treated as having
terminated Executive’s employment hereunder without Cause.

 

“Good Reason” means:

 

(a)           (i) the assignment to Executive of any duties inconsistent in any
material respect with his position (including status, offices and titles),
authority, duties or responsibilities which remains uncured thirty (30) days
after receipt of notice thereof given by Executive or (ii) any other action by
Employer which results in a material diminishment in such position, authority,
duties or responsibilities, and which remains uncured thirty (30) days after
receipt of notice thereof given by Executive;

 

(b)           any material breach by the Company in performing its obligations
hereunder and which remains uncured thirty (30) days after receipt of notice
thereof given by Executive; or

 

(c)           following the Company’s notice to Executive of its intent to
either terminate or renegotiate the terms of this Agreement that is timely given
under Section 3 , the Company’s failure to, no later than thirty (30) days
before the expiration of the original or any then current renewal term, offer
continued employment to Executive as of the expiration of this Agreement on
terms and conditions no less favorable than those provided to Executive under
this Agreement. An offer of continued employment shall be deemed to be on terms
and conditions no less favorable than those provided to Executive under this
Agreement if it provides for a term of at least one (1) year and (A) an annual
base salary, potential bonus opportunity and severance protections no less
favorable than that provided to Executive under this Agreement and
(B) incentives consistent with the Company’s past practices with respect to
Executive.

 

9.5           Notice. Any termination of Executive’s employment by the Board
shall be communicated by written Notice of Termination to Executive and any
termination by Executive of his employment with Employer for “Good Reason” shall
be communicated by written notice to the Employer within thirty (30) days of the
occurrence of the event set forth in Section 9.4(a) or (b) which constitutes
“Good Reason.”  No notice shall be

 

6

--------------------------------------------------------------------------------


 

required in the event of the occurrence of the event set forth in
Section 9.4(c) which constitutes “Good Reason.”  In the event Executive or the
Employer fails to provide written notice under this Section 9.5 and the other
party fails to object to such failure prior to Executive’s Date of Termination,
any requirement to provide written Notice of Termination under this Agreement
shall be deemed waived.

 

9.6           “Date of Termination” shall mean (i) if Executive’s employment is
terminated by his death, the date of his death; (ii) if Executive’s employment
is terminated by reason of his Disability, the date on which Executive is
determined by a competent physician to suffer from such Disability in accordance
with Section 9.2; (iii) if Executive’s employment is terminated pursuant to
Section 9.3 or 9.4  above, the date specified in the Notice of Termination (or
if no Notice of Termination is provided, the last date on which Executive
renders services to Employer in the capacity of an employee); and (iv) if
Executive’s employment hereunder shall be terminated by the Board for any other
reason than those specified above, the effective date of written notice to
Executive (or if no such written notice is provided, the last date on which
Executive renders services to Employer in the capacity of an employee).

 

9.7           Employment At Will. Executive hereby agrees that, subject only to
compliance with Employer’s obligations under Section 10 hereunder, the Board may
dismiss him under this Section 9 without regard to (i) any general or specific
policies (whether written or oral) of Employer relating to the employment or
termination of its employees, or (ii) any statements made to Executive, whether
made orally or contained in any document, pertaining to Executive’s relationship
with Employer, or (iii) assignment of Cause by the Board. Inclusion under any
benefit plan or compensation arrangement will not give Executive any right or
claim to any benefit hereunder except to the extent such right has become fixed
under the terms of this Agreement.

 

9.8           Termination Obligations.

 

9.8.1        Executive hereby acknowledges and agrees that all personal property
and equipment furnished to or prepared by Executive in the course of or incident
to his employment belong to Employer and shall be promptly returned to Employer
upon termination of the Employment Term. “Personal Property” includes, without
limitation, all books, manuals, records, reports, notes, contracts, customer or
other lists, blueprints, and other documents, or materials, or copies thereof,
whether in hard copy or in any electronic format, and all other proprietary
information relating to the business of Employer or any subsidiary, affiliate or
division thereof, but shall exclude Executive Property. Following termination,
Executive will not retain any written or other tangible material containing any
Confidential Information or other proprietary information of Employer or any
subsidiary, affiliate or division thereof.

 

9.8.2        Upon termination of the Employment Term, Executive shall be deemed
to have resigned from all offices and directorships, if any, then held with
Employer or any of its direct or indirect subsidiaries or other affiliates;
provided, however , that Executive shall not be deemed to have resigned from the
Board.

 

9.8.3        The representations and warranties contained in this Section 9.8
and Executive’s obligations under Section 6 and Section 7 hereof shall survive
termination of the Employment Period and the expiration or termination of this
Agreement.

 

10.           Compensation Upon Death, Termination During Disability, Other
Terminations.

 

10.1         Death or Disability. If at any time Executive’s employment
hereunder shall be terminated as a result of Executive’s death or Disability,
then:

 

10.1.1      Employer shall pay Executive (or, if applicable, Executive’s estate)
(i) the Base Compensation through the date of termination; (ii) on the sixtieth
(60th) day after Executive’s termination, any Annual Bonus earned, but unpaid,
as of the date of termination for the immediately preceding fiscal year, paid in
accordance with Section 4.2 (except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement with the Company);
(iii) an amount for reimbursement, within 60 days following submission by
Executive (or, if applicable, Executive’s estate) to the Company of appropriate
supporting

 

7

--------------------------------------------------------------------------------


 

documentation) for any unreimbursed business expenses properly incurred by
Executive pursuant to Section 5 and in accordance with Company policy prior to
the termination date; and (iv) such employee benefits, if any, as to which
Executive (or, if applicable, Executive’s estate) or his dependents may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (i) through (iv) hereof being referred to as the “Accrued Rights”);

 

10.1.2      Employer shall pay Executive (or, if applicable, Executive’s estate)
on the sixtieth (60th) day after Executive’s termination in a single lump sum
the sum of two (2) years’ Base Compensation and two (2) times the highest Annual
Bonus paid to Executive during the preceding three (3) year period; and

 

10.1.3      If Executive or Executive’s dependents elect to continue applicable
health insurance coverage under COBRA following such termination, then the
Company shall pay Executive’s monthly COBRA premium for continued health
insurance coverage for Executive and Executive’s eligible dependents until the
earlier of (i) eighteen (18) months following the termination date, or (ii) the
date upon which Executive and his eligible dependents become eligible for
comparable coverage under a group health insurance plan maintained by subsequent
employer.

 

10.1.4      All of Executive’s then-outstanding stock based rights which are
subject to vesting on the basis of Company performance (including without
limitation the restricted stock unit grant under Section 4.6) shall become
vested, exercisable and payable with respect to all of the equity subject
thereto (and all options and similar rights shall remain exercisable with
respect to such equity for up to an additional two (2) years from the
termination date, but in no event longer than for the original term of the
options).

 

10.2         Cause or Voluntary Termination without Good Reason. If at any time
Executive’s employment hereunder shall be terminated for Cause or if Executive
voluntarily terminates his employment other than for Good Reason, Employer shall
pay Executive the Accrued Rights.

 

10.3         Other Termination. If Executive’s employment hereunder shall be
terminated by Executive for Good Reason or by Employer for any reason other than
for Cause, death or Disability, then:

 

10.3.1      Employer shall pay Executive the Accrued Rights;

 

10.3.2      If such termination occurs prior to the execution of a binding
agreement which would result in a Change in Control if consummated or more than
two years following a Change in Control, Employer shall pay Executive on the
sixtieth (60th) day after Executive’s termination a single lump sum in an amount
equal to the greater of :

 

(a)           the sum of (i) the remaining Base Compensation payable during the
Employment Term and (ii) the remaining Annual Bonus(es) (or pro-rated portion
thereof) payable during the Employment Term, determined assuming the amount of
each such remaining Annual Bonus is equal to the highest Annual Bonus paid to
Executive during the preceding three (3) year period, and with respect to both
(i) and (ii) above further determined assuming Executive’s continued employment
hereunder for the remaining Employment Term but, until such time as the
automatic renewal provisions of Section 3 shall become operative, without regard
to the automatic renewal provisions of Section 3, or

 

(b)           the sum of (i) two (2) years’ Base Compensation and (ii) two
(2) times the highest Annual Bonus paid to Executive during the preceding three
(3) year period;

 

10.3.3      If such termination occurs following the execution of a binding
agreement which would result in a Change in Control if consummated or prior to
two years following a Change in Control, Employer shall pay Executive  on the
sixtieth (60th) day after Executive’s termination a single lump sum in an amount
equal to the sum of (i) three (3) years’ Base Compensation and (ii) three
(3) times the highest Annual Bonus paid to Executive during the preceding three
(3) year period;

 

8

--------------------------------------------------------------------------------


 

10.3.4      If Executive elects to continue his health insurance coverage under
COBRA following such termination, then the Company shall pay Executive’s monthly
COBRA premium for continued health insurance coverage for Executive and
Executive’s eligible dependents until the earlier of (i) eighteen (18) months
following the termination date, or (ii) the date upon which Executive and his
eligible dependents become eligible for comparable coverage under a group health
insurance plan maintained by subsequent employer; and

 

10.3.5      If such termination occurs following the execution of a binding
agreement which would result in a Change in Control if consummated or prior to
the consummation of such Change in Control, all of Executive’s then-outstanding
stock based rights which are subject to vesting solely on the basis of time
shall become vested, exercisable and payable with respect to all of the equity
subject thereto (and all options and similar rights shall remain exercisable
with respect to such equity for up to an additional two (2) years from the
termination date, but in no event longer than for the original term of the
options). Executive’s outstanding stock options shall be amended by the Board or
the Compensation Committee to the extent necessary to provide for the
accelerated exercisability and extended term as provided herein.

 

10.3.6      All of Executive’s then-outstanding stock based rights which are
subject to vesting on the basis of the Company’s performance (including without
limitation the restricted stock unit grant under Section 4.6) shall become
vested, exercisable and payable with respect to all of the equity subject
thereto (and all options and similar rights shall remain exercisable with
respect to such equity for up to an additional two (2) years from the
termination date, but in no event longer than for the original term of the
options).

 

10.4         Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any transaction or series of related transactions the
consummation of which results in Executive (or Executive’s Immediate Family)
holding or having a beneficial interest in shares of the Company’s capital stock
having less than fifty percent (50%) of the voting power of the Company’s
outstanding capital stock;  provided that any such transaction is a bona fide
transaction between the Company and a third party (or parties) unrelated to
Executive, as determined by the Board in good faith. For purposes of this
Agreement, “Immediate Family” shall mean any person who qualifies as a
“Permitted Class B Transferee” as set forth in the Company’s Articles of
Incorporation.

 

10.4.1      In the event of a Change in Control, all of Executive’s
then-outstanding stock based rights shall become vested, exercisable and payable
with respect to all of the equity subject thereto (and all options and similar
rights shall remain exercisable with respect to such equity for up to an
additional two (2) years from the termination date, but in no event longer than
for the original term of the options). Executive’s outstanding stock options
shall be amended by the Board or the Compensation Committee to the extent
necessary to provide for the accelerated exercisability and extended term as
provided herein.

 

10.5         Release of Claims. As a condition to the receipt of any benefits
described hereunder subsequent to the termination of the employment of Executive
(other than those payable on account of Executive’s death), Executive shall be
required to execute, and not subsequently revoke, within sixty (60) days
following the termination of his employment a release in a form reasonably
acceptable to Employer of all claims arising out of his employment or the
termination thereof including, but not limited to, any claim of discrimination
under state or federal law, but excluding claims for indemnification under any
agreement to which Executive is a party or pursuant to Employer’s charter or
by-laws or policies of insurance maintained by Employer.

 

10.6         Separation from Service. Notwithstanding any provision to the
contrary in the Agreement, in order to be eligible to receive any termination
benefits under this Agreement that are deemed deferred compensation subject to
Section 409A of the Code, the Executive’s termination of employment must
constitute a “separation from service” within the meaning of Treas. Reg.
Section 1.409A-1(h) (a “Separation from Service”).

 

11.           Parachute Payments.

 

11.1         If it is determined (as hereafter provided) that Executive would be
subject to the excise tax imposed by Code Section 4999 to which Executive would
not have been subject but for any payment or stock option or restricted stock
vesting (collectively a “Payment”) occurring pursuant to the terms of this
Agreement

 

9

--------------------------------------------------------------------------------


 

or otherwise as in connection with a change in the ownership or effective
control of Employer or a change in the ownership of a substantial portion of the
assets of the Employer within the meaning of Code Section 280G(b)(2)(A)(i) (such
tax, a “Parachute Tax”), then Executive shall be entitled to receive an
additional payment or payments (a “Gross-Up Payment”) in an amount such that,
after payment by Executive of all taxes (including any Parachute Tax) imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Parachute Tax imposed upon the Payment (and taxes on such
additional payments pursuant to this Section 11). The Gross-up Payment shall be
made no later than the last day of Executive’s taxable year following the
taxable year in which Executive remits any taxes under Section 4999 of the Code
to the Internal Revenue Service.

 

11.2         Subject to the provisions of Section 11.1 hereof, all
determinations required to be made under this Section 11 , including whether a
Parachute Tax is payable by Executive and the amount of such Parachute Tax and
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the nationally recognized firm of certified public accountants
(the “Accounting Firm”) used by the Company prior to the Change in Control (or,
if such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Company). For purposes of making the calculations required by this Section, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code,  provided that
the Accounting Firm’s determinations must be made with substantial authority
(within the meaning of Section 6662 of the Code). The Accounting Firm shall be
directed by the Company or Executive to submit its preliminary determination and
detailed supporting calculations to both the Company and Executive within
fifteen (15) calendar days after the determination date, if applicable, and any
other such time or times as may be requested by the Company or Executive. If the
Accounting Firm determines that any Parachute Tax is payable by Executive, the
Company shall pay the required Gross-Up Payment to, or for the benefit of,
Executive within five business days after receipt of such determination and
calculations and in any event by no later than the last day of the taxable year
of the Executive following the taxable year in which the related taxes must be
remitted to the relevant taxing authorities. If the Accounting Firm determines
that no Parachute Tax is payable by Executive, it shall, at the same time as it
makes such determination, furnish Executive with an opinion that he has
substantial authority not to report any Parachute Tax on his federal tax return.
Any good faith determination by the Accounting Firm as to the amount of the
Gross-Up Payment shall be binding upon the Company and Executive absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction;  provided ,  however , that no such determination shall eliminate
or reduce the Company’s obligation to provide any Gross-Up Payments that shall
be due as a result of such contrary determination. As a result of the
uncertainty in the application of Code Section 4999 at the time of any
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event of a final determination by the Internal Revenue Service that an
Underpayment has occurred, Executive shall direct the Accounting Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Company and
Executive as promptly as possible. Any such Underpayment shall be promptly paid
by the Company to, or for the benefit of, Executive within five business days
after receipt of such determination and calculations. Provided, however, that in
no event shall any Underpayment be made later than the last day of the taxable
year of the Executive following the taxable year in which the related taxes must
be remitted to the relevant taxing authorities.

 

11.3         The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
Section 11.2 hereof.

 

11.4         The federal tax returns filed by Executive (and any filing made by
a consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accounting Firm with respect
to the Parachute Tax payable by Executive, as the same may be amended or
supplemented. Executive shall make proper payment of the amount of any Parachute
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service, and such other documents reasonably requested by the
Company, evidencing such payment.

 

10

--------------------------------------------------------------------------------


 

12.           Legal Fees. The Company shall reimburse Executive for all
professional fees and expenses related to legal, tax and financial advice
obtained by Executive in connection with the negotiation and execution of this
Amended and Restated Employment Agreement up to a maximum amount of $25,000.

 

13.           Notices. All notices and other communications and legal process
shall be in writing and shall be personally delivered, transmitted by
telecopier, telex or cable, or transmitted by Federal Express or other reputable
commercial overnight delivery service which provides evidence of delivery, as
elected by the party giving such notice, addressed as follows:

 

If to Employer:

 

Entercom Communications Corp.

 

 

401 City Avenue, Suite 809

 

 

Bala Cynwyd, Pennsylvania 19004

 

 

Attention: Secretary and General Counsel

 

 

 

If to Executive:

 

As set forth on the signature page hereto.

 

Notices shall be deemed to have been given:  (i) on the first business day after
posting, if delivered by overnight courier as described above, (ii) on the date
of receipt if delivered personally, or (iii) on the next business day after
transmission if transmitted by telecopier, telex or cable (and appropriate
receipt of transmission is confirmed by telecopy or telephone). Any party hereto
may change its address for purposes hereof by notice to the other parties
hereto.

 

14.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

15.           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

 

16.           Entire Understanding. This Agreement constitutes the entire
agreement and understanding between the parties hereto with respect to the
employment of Executive by Employer, and supersedes all other prior agreements,
representations and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof, including without limitation
the Prior Agreement.

 

17.           Amendments. This Agreement may not be modified or changed except
by written instrument signed by each of the parties hereto.

 

18.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Pennsylvania,
without regard to principles of conflicts of law.

 

19.           Dispute Resolution Process. The parties hereby agree that, in
order to obtain prompt and expeditious resolution of any disputes under this
Agreement, each claim, dispute or controversy of whatever nature, arising out
of, in connection with, or in relation to the interpretation, performance or
breach of this Agreement (or any other agreement contemplated by or related to
this Agreement or any other agreement between Employer and Executive), including
without limitation any claim based on contract, tort or statute, or the
arbitrability of any claim hereunder (a “Claim”), shall be settled, at the
request of any party of this Agreement, by final and binding arbitration
conducted in Montgomery County, Pennsylvania. All such Claims shall be settled
by one arbitrator in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association. Such arbitrator shall be
provided through the CPR Institute for Dispute Resolution (“CPR”) by mutual
agreement of the parties;  provided  that, absent such agreement, the arbitrator
shall be appointed by CPR. In either event, such arbitrator may not have any
preexisting, direct or indirect relationship with any party to the dispute. Each
party hereto expressly consents to, and waives any future objection to, such
forum and arbitration rules.  Judgment upon any award may be entered by any
state or federal court having jurisdiction thereof. Except as required by law
(including, without limitation, the rules and regulations of the Securities and
Exchange

 

11

--------------------------------------------------------------------------------


 

Commission), neither party nor the arbitrator shall disclose the existence,
content, or results of any arbitration hereunder without the prior written
consent of all parties.

 

Adherence to this dispute resolution process shall not limit the right of
Employer or Executive to obtain any provisional remedy, including without
limitation, injunctive or similar relief set forth in Section 28 , from any
court of competent jurisdiction as may be necessary to protect their respective
rights and interests pending arbitration. Notwithstanding the foregoing
sentence, this dispute resolution procedure is intended to be the exclusive
method of resolving any Claims arising out of or relating to this Agreement.

 

The arbitration procedures shall follow the substantive law of the Commonwealth
of Pennsylvania, including the provisions of statutory law dealing with
arbitration, as it may exist at the time of the demand for arbitration, insofar
as said provisions are not in conflict with this Agreement and specifically
excepting therefrom sections of any such statute dealing with discovery and
sections requiring notice of the hearing date by registered or certified mail.

 

20.           Waiver of Jury Trial. Consistent with the intention of Section 19,
each signatory to this Agreement further waives its respective right to a jury
trial of any claim or cause of action arising out of this Agreement or any
dealings between any of the signatories hereto relating to the subject matter of
this Agreement.  The scope of this waiver is intended to be all-encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this Agreement, including, without limitation, contract
claims, tort claims, and all other common law and statutory claims. This waiver
is irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement or to any other document or agreement relating
to the transactions contemplated by this Agreement.

 

21.           Construction. Whenever in this Agreement the context so requires,
references to the masculine shall be deemed to include feminine and the neuter,
references to the neuter shall be deemed to include the masculine and feminine,
references to the plural shall be deemed to include the singular and references
to the singular shall be deemed to include the plural.

 

22.           Conflict. In the event of any conflict between the provisions of
this Agreement and the policies and practices of Employer the provisions of this
Agreement shall govern.

 

23.           Cooperation. Each party hereto shall cooperate with the other
party and shall take such further action and shall execute and deliver such
further documents as may be necessary or desirable in order to carry out the
provisions and purposes of this Agreement.

 

24.           Waiver. No amendment or waiver of any provision of this Agreement
shall in any event be effective, unless the same shall be in writing and signed
by the parties hereto, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. The
failure of any party to insist, in any one or more instances, upon performance
of any of the terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any rights granted hereunder or any
such term, covenant or condition.

 

25.           Negotiation of Agreement. Any rule of law, or any legal decision
that would require interpretation of any ambiguities in this Agreement against
the party that drafted it, shall be of no application and is hereby expressly
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties and this Agreement.

 

26.           Parties in Interest; Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective permitted
successors, assigns, heirs and/or personal representatives, except that neither
this Agreement nor any interest herein shall be assigned or assignable by
operation of law or otherwise, by Executive without the prior written consent of
Employer, which such consent Employer may grant or withhold in its discretion.
Employer may, without the consent of Executive, assign this Agreement or any
interest herein, by operation of law or otherwise, to (a) any successor to all
or substantially all of

 

12

--------------------------------------------------------------------------------


 

its stock, assets or business by dissolution, merger, consolidation, transfer of
assets, or otherwise, or (b) any direct or indirect subsidiary, affiliate or
division of Employer or of any such successor referred in (a) hereof. Nothing in
this Agreement, expressed or implied, is intended to confer on any person other
than the parties and their respective successors and permitted assigns any
rights or remedies under or by reason of this Agreement.

 

27.           Severability. If any provision of this Agreement shall be deemed
invalid, unenforceable or illegal, then notwithstanding such invalidity,
unenforceability or illegality, the remainder of this Agreement shall continue
in full force and effect.

 

28.           Injunctive Relief. In the event of breach by Executive of the
terms of Section 6 or Section 7 , Employer shall be entitled to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of either such provisions and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law.

 

29.           Section 409A.

 

29.1         Notwithstanding anything herein to the contrary, if the Executive
is deemed at the time of his termination of employment with the Company to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the termination benefits to
which Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s termination benefits shall not be provided to Executive prior to
the earlier of (i) the expiration of the six-month period measured from the date
of the Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death.  Upon the earlier of such dates, all payments deferred
pursuant to this Section 29.1 shall be paid in a lump sum to the Executive, and
any remaining payments due under the Agreement shall be paid as otherwise
provided herein. The determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto).  Notwithstanding the foregoing or any other provisions of this
Agreement, the Company and Executive agree that, for purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Agreement shall be treated as a right to
receive a series separate and distinct payments of compensation for purposes of
applying the Section 409A of the Code.

 

29.2         The Company and Executive acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Department of Treasury Regulations and other
interpretive guidance issued thereunder (“Section 409A”), including without
limitation any such regulations or other guidance that may be issued after the
Effective Date.

 

(Signature page follows)

 

13

--------------------------------------------------------------------------------


 

30.           Executive Acknowledgement. Executive represents and agrees that he
fully understands his right to discuss all aspects of this Agreement with his
private attorney, and that to the extent, if any, that he desired, he availed
himself of such right. Executive further represents that he has carefully read
and fully understands all of the provisions of this Agreement, that he is
competent to execute this Agreement, that his agreement to execute this
Agreement has not been obtained by any duress and that he freely and voluntarily
enters into it, and that he has read this document in its entirety and fully
understands the meaning, intent and consequences of this document.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

  “EXECUTIVE”

 

 

 

 

 

 

 

 

 

 

 

  David J. Field

 

  Date

 

 

 

 

 

  Address for Notice:

 

 

 

 

 

 

 

  401 City Avenue

  Suite 809

  Bala Cynwyd, PA 19004

 

 

 

 

 

 

 

  “EMPLOYER”

 

 

 

 

 

 

 

  Entercom Communications Corp.,

 

 

 

  a Pennsylvania corporation

 

 

 

 

 

 

 

  By:

 

 

 

 

 

  John C. Donlevie

 

  Date

 

 

  Executive Vice President and Secretary

 

 

 

14

--------------------------------------------------------------------------------